Citation Nr: 0803619	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for left 
inguinal herniorrhaphy with recurrent hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, TX.  

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In November 2006, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998)


FINDING OF FACT

The left inguinal herniorrhaphy with recurrent hernia is 
remediable and readily reducible.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for left 
inguinal herniorrhaphy with recurrent hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R., 4.7, 4.114, Diagnostic Code 7338 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2005 and April 2006 regarding the 
veteran's claim for increase.  The veteran was notified of 
the evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records.  The veteran was asked to submit any evidence that 
would include that in his possession.  The notice included 
the provisions for the effective date of the claim, that is, 
the date of receipt of the claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that VCAA notice pertaining to the effective 
date and degree of disability was not provided timely, the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the veteran was provided content-complying 
VCAA notice in April 2006, the claim was subsequently 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
afforded the veteran VA examinations.  

The veteran was last examined in June 2007.  In a brief dated 
in December 2007, the veteran's representative indicated the 
veteran's condition has worsened.  Reexamination will be 
requested whenever there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, a reexamination is required 
if the evidence indicates that there has been a material 
change in a disability.  As there is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined, a reexamination is not warranted, and 
the Board is deciding the appeal on the current record.  

In August 2007 the veteran's representative argued that the 
claims folder was not reviewed during the veteran's recent VA 
examination.  A review of the VA examination of June 2007 
shows that the claims folder was available and reviewed by 
the examiner.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007)

Factual Background

Service medical records showed the veteran underwent an 
inguinal left hernioplasty.  

VA records show that in February 2004 no hernia was felt.  

The veteran was afforded a VA examination in August 2005.  
The veteran complained of a bulge, which was progressively 
increasing in size.  The veteran had worn a truss, but 
currently he began experiencing increased discomfort.  
Physical examination revealed a reducible left inguinal 
hernia.  The diagnosis was reducible left inguinal hernia.  
The examiner recommended repair.  

In August 2005, lay statements were received from the 
veteran's co-worker and family noting that the veteran had 
increased pain, was less active, and had a decreased 
appetite.  

In November 2006, the veteran testified that his hernia was 
increasing.  He stated that his truss was no longer helpful 
as his hernia increased.  He stated that he can not have 
surgery because of hypertension.  

On VA examination in January 2007, the examiner noted that 
the veteran had a recurrent left inguinal hernia, which had 
been controlled.  On physical examination, there was a left 
inguinal reducible smooth mass which was not tender and not 
incarcerated.  The examiner noted that wearing a belt was 
helpful, and that the veteran preferred not to have any 
further surgery since the hernia was not bothering him.  

The veteran was afforded another VA examination in June 2007.  
The claims folder was available and appeared to be reviewed 
by the examiner.  The veteran claimed that eating red meat 
and standing for a length of time aggravated his hernia.  The 
veteran stated the hernia condition had worsened and that he 
could reduce the hernia, but it protruded again almost 
immediately.  The veteran stated that he had stopped wearing 
a belt and truss as the hernia had become too large.  The 
examiner noted that the inguinal hernia was operable as well 
as remediable.  

On physical examination, there was a left inguinal reducible 
mass, which was not tender or incarcerated.  The diagnosis 
was left inguinal reducible hernia.  



Analysis

An inguinal hernia is rated under Diagnostic Code 7338.  
Under Diagnostic Code 7338, the criteria for the next higher 
rating, 30 percent, are an inguinal hernia that is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss or belt, or not readily reducible.  

On the basis of the evidence of record, the veteran's left 
inguinal hernia is recurrent as he underwent a hernioplasty 
during service.  Thus the veteran meets some of the criteria 
for a 30 percent rating under Diagnostic Code 7338.  The 
remainder of the criteria, namely the hernia not being well 
supported by truss or not readily reducible have not been 
demonstrated.  

The VA examinations in August 2005, January 2007, and June 
2007 showed that the hernia was readily reducible.  The 
examiner in June 2007 concluded that the inguinal hernia was 
operable as well as remediable.  While the veteran has 
asserted that he cannot have surgery on his hernia due to 
hypertension, during his recent VA examinations in January 
2007 and January 2007, he indicated that he preferred not to 
have surgical intervention.  Even if surgery were not an 
option, it is not because the hernia is irremediable by 
surgery.  

As for the veteran's subjective complaints of discomfort in 
wearing a truss, on VA examinations in August 2005 and in 
June 2007, the veteran indicated that a wearing truss was 
uncomfortable, however, during VA examination in January 
2007, he stated wearing a belt was helpful.  In any event, 
whether the veteran wears a truss or not does not equate to 
the fact that the hernia is not well supported by a truss.  

Reconciling the various reports into a consistent disability 
picture, the veteran's symptoms have been not changed 
materially during the course of the appeal.  







Taking into account all the evidence and for the above 
reasons, the preponderance of the evidence is against a 
rating higher than 10 percent for left inguinal herniorrhaphy 
with recurrent hernia, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

A rating higher than 10 percent for left inguinal 
herniorrhaphy with recurrent hernia is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


